Citation Nr: 1726420	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  06-06 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 20 percent for service-connected congenital scoliosis of the thoracic spine.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	K. Snyder, Attorney at Law


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1973 to October 1976.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama: a November 2006 rating decision denying entitlement to a TDIU, and a February 2015 rating decision granting service connection for congenital scoliosis and assigning a 10 percent rating, effective July 14, 2003, the date of the Veteran's claim.  

The Veteran's TDIU claim was previously before the Board in October 2011 and June 2013, when it was remanded for development.  

Following the Veteran's March 2015 notice of disagreement, the RO, in an April 2016 rating decision, granted an initial increased rating of 20 percent for the Veteran's thoracic spine disability.  As this decision does not constitute a full grant of the benefit sought, the issue of entitlement to an initial increased rating for the Veteran's thoracic spine disability remains on appeal.  See A.B. v. Brown, 6 Vet. App. 35, 38-39 (1993).  

The Board observes that in May 2017, the Veteran, though her attorney, submitted evidence in support of her claim, specifically, a copy of her resume.  Although the Veteran or her attorney did not submit a waiver of initial review of the evidence by the Agency of Original Jurisdiction (AOJ), the Board finds that it may proceed to adjudicate the Veteran's claim, as the information contained in the resume is essentially duplicative or otherwise cumulative of evidence regarding the Veteran's employment and educational history that was already of record.  


FINDINGS OF FACT

1.  For the period prior to August 6, 2015, the Veteran's thoracic spine disability was manifested by, or more nearly approximated, forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees.  The preponderance of the evidence is against a finding that the Veteran's thoracic spine disability was manifested by, or more nearly approximated, forward flexion of the thoracolumbar spine of 30 degree or less, or of ankylosis of the spine or its functional equivalent.  

2.  For the period beginning August 6, 2015, the Veteran's thoracic spine disability more nearly approximated forward flexion of the thoracolumbar spine to 30 degrees or less.  There is no evidence of ankylosis of the Veteran's spine or its functional equivalent.  

3.  The preponderance of the evidence is against a finding that the Veteran's service-connected disabilities have rendered her unable to secure or follow substantially gainful employment.  


CONCLUSIONS OF LAW

1.  For the period prior to August 6, 2015, the criteria for an initial increased rating in excess of 20 percent for the Veteran's thoracic spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2016).  

2.  For the period beginning August 6, 2015, the criteria for an increased rating of 40 percent, but no higher, for the Veteran's thoracic spine disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2016).  

3.  The criteria for a schedular TDIU have not been met, and referral to the Director of Compensation Service for extra-schedular consideration is not required.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.340, 3.341, 4.16 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Compliance

As noted in the Introduction, the Board remanded the Veteran's TDIU claim in October 2011 and June 2013.  In its October 2011 remand, the Board, in pertinent part, deferred the Veteran's TDIU claim, as it was considered inextricably intertwined with the Veteran's then-existing claim for service connection for her thoracic spine disability.  

In its June 2013 remand order, the Board requested that the AOJ obtain outstanding VA treatment records dated since November 2009, if any.  It also instructed the AOJ to request that the Veteran provide (or otherwise request her assistance) in seeking any employment-related documents in support of her claim.  In addition, the Board instructed the AOJ to schedule the Veteran for a VA examination for the purpose of determining the current nature and severity of her service-connected hepatitis C and thoracic spine disabilities, including the impact of those disabilities on her ability to obtain and maintain substantially gainful employment.  The examiner was asked to state whether it was at least as likely as not that the Veteran's disabilities, whether alone or in combination, rendered her unable to secure or follow a substantially gainful occupation for which her education and occupational experience would otherwise qualify her.  

Following the Board's remand, the AOJ obtained outstanding treatment records from the Tuscaloosa VAMC.  In a June 2015 letter, the AOJ requested that the Veteran provide any documents, such as work evaluations and leave statements from former employers, that tend to support her claim.  Additionally, the Veteran was afforded VA spine and hepatitis examinations in August 2015.  

In a May 2016 VA Form 9, in addition to duplicate letters submitted in June 2016 and August 2016, the Veteran's attorney noted that it did not appear that the requested medical opinion regarding the impact of the Veteran's hepatitis C and thoracic spine disabilities had been obtained.  He suggested that as a result, there had not yet been compliance with the Board's June 2013 remand instructions.  Additionally, in a brief dated in May 2017, the Veteran's attorney noted that the VA examiner did not discuss with the Veteran her educational or occupational experience in rendering opinions regarding the functional impact of her disabilities.  The Board has considered the Veteran's attorney's assertions but nevertheless finds that the August 2015 examination reports substantially comply with its June 2013 remand directives.  Specifically, the August 2015 examiner addressed the functional impact of the Veteran's individual disabilities on her ability to work, and for reasons that will be addressed further below, the opinions describe the functional impact of the Veteran's disabilities in sufficient detail for the Board's evaluation to be fully-informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board therefore finds substantial compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

As VCAA notice is not generally applicable to claims for initial increased ratings, there is no need to discuss VA's duty to notify the Veteran with respect to this issue, where, as here, she has raised no indication of any prejudice from defective VCAA notice.  See 38 C.F.R. § 3.159(b)(3); see, e.g., Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  As for the Veteran's TDIU claim, the Veteran received pre-adjudication notice, by letter, in August 2006.  Thus, the Board finds that VA has fulfilled its duty to notify the Veteran.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate her claims.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  VA and private treatment records, Social Security Administration (SSA) records, and lay statements have been associated with the record.  

With respect to private medical treatment records, the Board observes that in April 2010, the Veteran submitted a release form authorizing VA to obtain treatment records from the Chantilly Chiropractic Center.  The RO made two attempts to obtain these treatment records, and it sent a letter to the Veteran in February 2011 noting that it had not yet received a response from the provider, and suggesting that she obtain the records and send them directly to the RO.  It was again noted in the March 2011 SSOC that the RO had not received a response from the provider.  In light of this background, the Board finds that the RO made reasonable efforts to obtain these records and that no additional attempts are necessary for VA to comply with its duty to assist.  To the extent that there might be additional outstanding private treatment records, the Board notes that during the course of the appeal, VA sent the Veteran several VCAA letters, which included VA Forms 21-4142, Authorization and Consent to Release Information, so that it could attempt to obtain identified private treatment records, and the only provider for which the Veteran submitted a release form was Chantilly Chiropractic Center.  As such, the Board finds that VA has no further duty to assist the Veteran in obtaining outstanding and pertinent medical treatment records.  See 38 C.F.R. § 3.159(c)(1)(i)-(ii) (providing that a claimant must provide enough information to identify and locate any private records and that if necessary, the claimant must authorize the release of existing records); see also Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (providing that the "duty to assist" is not a license for a "fishing expedition" to determine if there might be some unspecified information which could possibly support a claim).  

The Veteran was also afforded VA spine examinations in September 2003, July 2009, and August 2015, in addition to VA hepatitis examinations in September 2003, April 2011, and August 2015.  Moreover, the examination reports contain sufficient findings to rate her thoracic spine disability under the appropriate diagnostic criteria and to determine whether the Veteran has been rendered unemployable by reasons of service-connected disabilities.  

To the extent that the Veteran's attorney contends that the August 2015 VA examination reports are inadequate with respect to the issue of entitlement to a TDIU, the Board concludes otherwise.  The August 2015 examiner reviewed the Veteran's claims file, examined the Veteran, considered the Veteran's reports, and addressed the functional impact of the Veteran's individual disabilities on her ability to work.  Moreover, the opinions describe the functional impact of the Veteran's disabilities in sufficient detail for the Board's evaluation to be fully-informed, particularly when considering that the question of whether a service-connected disability or disabilities render a Veteran unemployable is a legal determination for adjudicators to make rather than a medical question to be answered by healthcare providers.  See Geib v. Shinseki¸ 733 F.3d 1350, 1354 (Fed. Cir. 2013); Barr, 21 Vet. App. at 311.  Accordingly, an additional medical examination or opinion is not necessary to decide the Veteran's claims.  See 38 C.F.R. § 3.326.  

The Veteran has not identified any additional relevant evidence, nor does the record otherwise indicate that there is outstanding relevant evidence to obtain.  Thus, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to her claims is required for VA to comply with its duty to assist.  

III.  Increased Rating

	Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  See generally 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  

VA has a duty to acknowledge and to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings," regardless of whether a case involves an initial rating.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  As such, in evaluating musculoskeletal disabilities, VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however, this regulation is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court of Appeals for Veterans Claims has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  See Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability to "perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id. (quoting 38 C.F.R. § 4.40).  

The Veteran's thoracic spine disability is currently assigned a 20 percent rating pursuant to Diagnostic Code 5237, which pertains to lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  Diagnostic Code 5237 indicates that the spine condition should be evaluated under the General Formula for Diseases and Injuries of the Spine (General Formula).  38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Under the General Formula, a 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Formula.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id.  Objective neurologic abnormalities, if any, must be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1).  

For VA compensation purposes, the normal findings for range of motion (ROM) of the thoracolumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, both right and left, to 30 degrees, and rotation, both right and left, to 30 degrees.  38 C.F.R. § 4.71a, Plate V.  

	Factual Background

The Veteran is seeking an initial increased rating in excess of 20 percent for her service-connected thoracic spine disability.  

The Veteran was afforded a VA back examination in September 2003.  At the examination, the Veteran stated that her lower back hurt constantly from the time she would awake in the mornings.  She was taking Advil as needed.  There was no history of lower back surgery.  It was noted that she had gone to a chiropractor one to three times a week for many years, but no specific date range was provided.  At the examination, the Veteran rated her pain as a six on a scale of ten.  

On examination, the Veteran was ambulatory without assistive devices, was able to walk on her heels and toes, and was able to tandem walk.  The examiner performed range of motion (ROM) testing of the Veteran's lumbar spine, and the Veteran exhibited flexion to 90 degrees, extension to 30 degrees, lateral flexion to 40 degrees, and lateral rotation to 35 degrees.  Her combined ROM was 270.  The Veteran had negative straight leg raise tests bilaterally, both active and passive, and no spasms.  Her reflexes were noted as being basically hyper-responsive.  Patellar reflexes were rated as 3+ bilaterally, which indicated hyperactivity without clonus.  Achilles tendon reflexes were rated as 2 bilaterally, which indicated normal reflexes, and Babinski reflexes were down-going.  

An X-ray of the Veteran's lumbosacral spine showed mild scoliosis of the spine with narrowing of the intervertebral spaces between L4 through S1, with minimal loss of normal lordosis.  An X-ray of the Veteran's thoracic spine revealed marked scoliosis of the spine resulting in deformity, and soft tissues appeared normal.  The diagnosis was chronic back pain secondary to scoliosis with limited success with operative intervention while on active duty.  The examiner indicated that the functional impairment associated with this diagnosis was moderate.  

The Veteran was afforded another VA spine examination in July 2009.  The Veteran described her back pain as "bothering her a lot," and she reported that she had arthritis.  The Veteran stated that she had "learned to live with it" and was taking over-the-counter Motrin two to three days out of the week.  She assessed her low back pain as being an eight on a scale of ten.  Aggravating factors included stiffness in the morning and pain after prolonged driving.  The Veteran noted that she had to drive three hours to attend her examination.  Other aggravating factors included prolonged standing and sitting.  Alleviating factors including lying down, which the Veteran noted she did a lot due to pain and fatigue.  

It was noted that the Veteran had not worked since 1995 due to ulcerative colitis, and it was noted that she was receiving Social Security disability benefits because of her ulcerative colitis.  As for daily activities, the Veteran stated that some days she felt good and was able to do housework.  She also indicated that she was able to use a riding lawnmower sometimes.  The Veteran maintained that there were some days during which she was unable to do any work because of pain and fatigue.  

On physical examination, the Veteran was in no acute distress and was not using any assistive devices.  There were no noted gait abnormalities.  Examination of the spine revealed a well-healed surgical incisional scar of approximately ten inches in length that extended from her cervical spine to her thoracic spine.  It was noted that she also had a scar in the right sacroiliac area from where the bone was taken for grafting, which was approximately seven inches long.  The Veteran was noted to have some tenderness along the paravertebral area.  

On both initial and repetitive-use ROM testing, the Veteran's forward flexion was to 75 degrees, her extension was to 30 degrees, lateral flexion was to 20 degrees bilaterally, and lateral rotation was to 20 degrees bilaterally.  Her combined ROM was 185.  Straight leg raise testing was to 90 degrees bilaterally and negative.  Lower extremity muscle strength was normal, and the Veteran had symmetrical plantars flexors.  

An X-ray of the Veteran's thoracic spine showed marked thoracic scoliosis associated with minimal degenerative spondylosis, and an X-ray of the Veteran's lumbosacral spine suggested L4/L5 degenerative disc disease.  The diagnoses were marked cervicothoracic scoliosis with status post surgical fusion, C7-T9 thoracic fusion April 1976 utilizing autologous iliac crest bone graft on the right for congenital rotoscoliosis.  The functional loss and impairment associated with this diagnosis was noted to be moderately-severe to severe.  The Veteran was also given a diagnosis of degenerative disc disease, L4-5, with a notation that the functional loss was mild.  

A November 2009 VA primary care note provides that the Veteran had a history of congenital scoliosis of the thoracic spine.  On review of the Veteran's musculoskeletal system, there was a notation of shoulder fatigue when combing hair or brushing teeth, but there were no notations regarding the Veteran's back.  On physical examination, it was noted that the Veteran had a spinal abnormality.  The assessments included low back pain and arthritis.  

A June 2011 VA primary care provides that on a review of musculoskeletal systems, there was pain in muscles or joints, joint stiffness, and difficulty rising from chairs, along with a specific notation of neck, fingers, and toes.  On physical examination, there was no joint swelling, erythema, stiffness, or deviation.  The assessments included history of cervical fusion due to severe scoliosis in the cervical spine, and history of joint pain, rule out arthritis.  

In March 2012 and March 2013, VA medical opinions regarding the Veteran's thoracic spine disability were obtained for the purpose of determining whether entitlement to service connection was warranted.  As these opinions do not address the severity of the Veteran's condition, they will not be further discussed.  

An October 2014 VA primary care indicates that on a review of musculoskeletal systems, there was pain in muscles or joints, joint stiffness, and difficulty rising from chairs, along with a specific notation of neck, fingers, and toes.  On physical examination, there was no joint swelling, erythema, stiffness, or deviation.  The assessments included history of cervical fusion due to severe scoliosis in the cervical spine, and multiple joint pain (left shoulder, fingers).  

In a June 2015 statement from the Veteran, she wrote that she had been physically unable to seek employment due to the severity of her hepatitis C and scoliosis.  The Veteran wrote that on account of her scoliosis, she had limited mobility, soreness, and popping in her neck.  She wrote that she was unable to type or write for any length of time due to her hands going numb and her shoulders hurting.  The Veteran provided that her left hip and leg were in pain most of the time and that a restful night's sleep was a rarity.  The Veteran indicated that she had difficulty standing after sitting or lying down, as it would take a while to be able to straighten her back.  The Veteran added that there had been times when she stumbled while attempting to stand.  The Veteran provided that she was unable to drive longer than 30 minutes due to her feet and legs hurting and going numb.  She also wrote that on a daily basis, she had to take breaks from trying to maintain chores around her house and would have to lie down due to pain and fatigue.  

The Veteran was afforded another VA back examination in August 2015.  The Veteran reported constant pain and stated that most days, she did not get any rest because it was difficulty to lay down, and the pain went up into her neck.  The Veteran provided that her condition prevented employment because she was unable to sit for long periods of time and would have to rest.  She also stated that she could hardly move her neck due to the fusion of her neck and thoracic spine.  The Veteran did not report any flare-ups of her condition.  As to functional loss or functional impairment of the thoracolumbar spine, the Veteran provided that she had pain with limited motion.  

Based on initial ROM testing, the Veteran's forward flexion was to 50 degrees, her extension was to 10 degrees, and both lateral flexion and rotation were to 15 degrees bilaterally.  Her combined ROM was 120.  According to the examiner, the Veteran's ROM contributed to a functional loss, specifically, limited motion.  Additionally, the examiner provided that pain was noted on examination and caused functional loss.  The Veteran was noted to exhibit pain on flexion, extension, lateral flexion, and lateral rotation ROM testing.  There was no evidence of pain with weight-bearing.  There was objective evidence of localized tenderness, or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  

The Veteran was able to perform repetitive use testing with at least three repetitions, and there was additional loss of function or ROM after three repetitions.  According to the examiner, pain was the factor that caused this functional loss.  Repetitive-use ROM testing revealed extension to 15 degrees, right lateral flexion to 10 degrees, left lateral flexion to 20 degrees, and left lateral rotation to 30 degrees.  

According to the examination report, the Veteran was examined immediately after repetitive use over time, and pain significantly limited functional ability with repeated use over a period of time.  However, the examiner was unable to describe the functional loss in terms of ROM, as the Veteran was unable to perform repetitive motion on flexion and right rotation due to pain.  There was no decrease in the Veteran's other measurements.  

The Veteran did not exhibit guarding or muscle spasm of the thoracolumbar spine.  There was noted localized tenderness that did not result in abnormal gait or abnormal spinal contour.  Muscle-strength testing, deep tendon reflex testing, and sensation to light touch testing was performed, which yielded normal results.  There was no muscle atrophy.  Straight leg raising tests were negative bilaterally.  The Veteran had no radicular pain or any other signs or symptoms due to radiculopathy, nor were there any other neurological abnormalities or findings related to a thoracolumbar spine condition, such as bowel or bladder problems, or pathologic reflexes.  There was no ankylosis of the spine, and the Veteran did not have intervertebral disc syndrome and episodes requiring bed rest.  The Veteran was not using any assistive devices as a normal mode of locomotion.  

The examination report provides that arthritis was documented on X-ray.  There was not a thoracic vertebral fracture with loss of 50 percent or more of height.  According to the examination report, other significant diagnostic test findings and/or results included marked complex thoracic scoliotic curvature of the thoracic spine.  With respect to the Veteran's lumbar spine, there was very mild compensatory lumbar scoliosis, advanced degenerative disc disease at L4-5, and mild lower lumbar facet arthrosis.  

According to the examiner, the Veteran's thoracolumbar spine condition impacted her ability to work.  Specifically, it would likely have a moderate impact on her ability to perform heavy lifting and carrying, in addition to pushing and pulling, due to pain.  Additionally, it was likely to mildly impact sedentary labor that would require prolonged sitting (over two hours) in one position without periods of time to stand.  It was noted that the Veteran's condition did not affect her breathing.  

	Legal Analysis

Upon careful review of the evidence, the Board finds that the preponderance of the evidence is against assigning a rating higher than 20 percent for the Veteran's thoracolumbar spine disability prior to August 6, 2015.  Specifically, prior to this date, there is no evidence demonstrating that the Veteran's disability was manifested by, or more nearly approximated, forward flexion limited to 30 degrees or less, or ankylosis of the spine, so as to warrant a 40 percent rating or higher.  

For the period prior to August 6, 2015, the Veteran's VA examination reports show that the Veteran reported pain, for which she was using over-the-counter pain medication.  It was noted that aggravating factors included prolonged sitting and standing.  ROM measurements during this period showed flexion between 75 and 90 degrees, extension of 30 degrees, and combined ROM between 185 and 270.  The Veteran was noted to have tenderness along the paravertebral area The Veteran was ambulatory without assistive devices, and there were no noted gait abnormalities.  No ankylosis was noted.  The Veteran's VA treatment records during this period appear to reflect reports of musculoskeletal pain in the neck, fingers, and toes, but not the back.  They also indicate that on physical examination, there was no joint swelling, erythema, stiffness, or deviation associated with the Veteran's musculoskeletal system.  

As limitation of flexion did not more nearly approximate 30 degrees or less, and there was no evidence of ankylosis, a rating higher than 20 percent is not warranted under the General Rating Formula for the period prior to August 6, 2015.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  

The Board also finds that there is no basis for assigning a higher rating when considering additional functional loss due to pain, pain on movement, fatigue, or weakness, to include functional loss during flare-ups or with repeated use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.  Competent medical evidence demonstrates that the assigned 20 percent rating during period properly compensated the Veteran for the extent of functional loss resulting from any such symptoms.  In this regard, the Board finds significant that at the Veteran's July 2009 VA examination, her forward flexion was to 75 degrees on both initial and repetitive-use ROM testing.  While the Board acknowledges that the July 2009 examiner characterized the functional impairment associated with the Veteran's marked cervicothoracic scoliosis as moderately-severe to severe, this characterization alone does not indicate that the Veteran's symptomatology more nearly approximated flexion of 30 degrees or less or the functional equivalent of ankylosis.  Thus, even when considering possible additional functional loss due to pain, pain on movement, fatigue, or weakness, the Board finds that the 20 percent evaluation assigned adequately portrays any functional impairment that the Veteran experienced on account of her thoracic spine disability prior to August 6, 2015.  

Particularly upon consideration of the August 2015 VA examination report, the Board finds that a 40 percent rating is warranted beginning August 6, 2015, the date of the VA examination.  The Board acknowledges that the VA examination report does not include ROM measurements showing forward flexion to 30 degrees or less, or ankylosis of the spine.  As set forth above, the Veteran's forward flexion was to 50 degrees on initial range of motion testing.  However, when considering factors such as additional functional loss due to pain, the Board finds that when affording the Veteran the benefit of the doubt, the symptomatology associated with her thoracic spine disability more nearly approximates forward flexion to 30 degrees or less.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.  In this regard, the Board finds compelling that, according to the examiner, pain noted on examination caused functional loss with respect to forward flexion, extension, lateral flexion, and lateral rotation.  Significantly, the Veteran's pain rendered her unable to perform repetitive motion testing on flexion and right rotation.  

However, there is no basis for assigning a rating higher than 40 percent at any time during the course of the appeal, even when considering the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Specifically, there is no indication in the record of unfavorable ankylosis of the spine, or symptoms that would more nearly approximate such.  Specifically, there is no evidence of record that tends to suggest that all or a portion of the Veteran's spine is fixed in flexion or extension, which results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, General Formula, Note 5.  Accordingly, the Board finds that as of August 6, 2015, a 40 percent evaluation adequately portrays any functional impairment that the Veteran has experienced as a consequence of her disability.  

The Board has also considered whether the Veteran's disability warrants a higher evaluation under a different diagnostic code at any point during the course of the appeal.  While the Board acknowledges that the Veteran has reported needing to lie down on account of her disability on occasion, there is no objective evidence of intervertebral disc syndrome (IVDS) based on incapacitating episodes requiring prescribed bed rest and treatment by a physician.  Accordingly, there is no basis for applying the Formula for Rating IVDS Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  As the record raises no other indication of potentially applicable diagnostic codes, the Board concludes that a different diagnostic code would not justify a higher evaluation at any time during the appeal.  

Finally, the Board has considered the Veteran's statements describing her pain, stiffness, and discomfort, as well as the impact that her thoracic spine disability has had on her activities of daily living.  For instance, the Veteran has maintained that she has difficulty with prolonged sitting and standing and that there are some days where she maintains she cannot do any housework and needs to lie down on account of her disability.  The Veteran is certainly competent to describe her observations, and the Board finds no reason to doubt the Veteran's reports regarding pain and its impact on her daily activities.  In this case, however, the Board finds that the objective medical findings by skilled professionals are more persuasive.  Further, as indicated above, the objective medical findings do not support a rating higher than 20 percent for the Veteran's thoracic spine disability prior to August 6, 2015, nor do they support a rating in excess of 40 percent thereafter.  

	Other Considerations

As to whether additional compensation for neurological impairment is warranted, the General Rating Formula requires consideration of neurological findings, to include bladder or bowel impairment, separate from orthopedic manifestations.  38 C.F.R. § 4.71a, General Formula, Note 1.  The Veteran has not endorsed, nor does the objective medical evidence suggest, symptoms such as bowel or bladder changes associated with neurologic abnormalities related to the Veteran's thoracic spine disability.  The evidence of record is also against a finding that the Veteran has radiculopathy on account of her disability.  While the Board acknowledges that the Veteran, in her June 2015 statement, wrote about her feet and legs hurting and going numb after driving for more than thirty minutes, there is no objective medical evidence that suggests that the Veteran has radiculopathy on account of her thoracic spine disability, or that raises an indication that an additional VA examination or opinion is warranted or necessary.  In this regard, the Board finds compelling that subsequent to the Veteran's June 2015 statement, she was afforded a VA examination, during which the examiner provided that the Veteran had no radicular pain or any other signs or symptoms due to radiculopathy.  Moreover, the Veteran's deep tendon reflexes and sensation to light tough testing were normal at the August 2015 VA examination, and straight leg raising tests were negative bilaterally.  Thus, the evidence is against a finding that a separate evaluation for bowel, bladder, or other neurological impairment, to include radiculopathy, is warranted in the Veteran's case.  

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated periods of hospitalization so as to render the regular schedular standards impractical.  See id.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  See id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with established criteria.  

If the criteria reasonably describe a claimant's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is therefore adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the rating criteria reasonably contemplate the Veteran's disability level and symptomatology pertaining to her thoracic spine disability.  As reflected above, the Veteran's disability has been manifested by pain and limitation of motion.  Additionally, the Veteran has maintained that she has experienced stiffness and fatigue, and that she has had difficulty with prolonged sitting and standing, and with performing household chores, on account of her disability.  For the reasons set forth above, the 20 percent rating assigned prior to August 6, 2015, and the 40 percent rating assigned thereafter, contemplates the Veteran's impairments.  Moreover, there is no indication of an exceptional or unusual disability picture, such as marked interference with employment or necessitated periods of hospitalization.  On the contrary, a review of the Veteran's medical records shows no hospitalization pertaining to her thoracic spine disability, and limited medical treatment.  The evidence also does not suggest marked interference with employment on account of the Veteran's thoracic spine disability alone.  While the impact of the Veteran's disability on her employment will be more thoroughly discussed below, the Board finds particularly compelling that the August 2015 examiner indicated that although the Veteran's disability would impact her ability to work, it would likely only impose moderate limitations on heavy lifting, carrying, pushing, and pulling, and it would only mildly impact sedentary labor where prolonged sitting in one position would be required without periods of time to stand.  As such, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is neither required nor warranted under 38 C.F.R. § 3.321(b)(1) for the Veteran's thoracic spine disability.  

Accordingly, for the period prior to August 6, 2015, the preponderance of the evidence is against assigning an initial rating in excess of 20 percent for the Veteran's thoracic spine disability.  However, when affording the Veteran the benefit-of-the-doubt, a rating of 40 percent for the Veteran's thoracic spine disability is warranted beginning August 6, 2015.  

IV.  TDIU

	Legal Criteria

It is the established policy of VA that all veterans who are unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15.  

"Substantially gainful" employment is employment that is "ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991) (adding that the definition of substantially gainful employment suggests a living wage).  Marginal employment is not considered substantially gainful employment.  See 38 C.F.R. § 4.16(a); see also Moore, 1 Vet. App. at 358 ("The ability to work only a few hours a day or only sporadically is not the ability to engage in substantially gainful employment.").  

A TDIU may be assigned if the schedular rating is less than total when it is found that the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See §§ 38 C.F.R. 3.340, 3.341, 4.16(a).  If there is only one such service-connected disability, it must be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  If there are two or more such disabilities, at least one disability must be rated at 40 percent or more, and there must be sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  Id.  Where applicable, disabilities resulting from a common etiology are considered a single disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  

Where the schedular criteria set forth above are not met, but a veteran is nonetheless found to be unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  

Finally, a TDIU claim presupposes that the rating for the service-connected condition is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Thus, in evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities. See 38 C.F.R. §§ 3.341(a), 4.16, 4.19.  

	Factual Background and Analysis

The Veteran contends that she is unable to secure or follow any substantially gainful occupation due to her service-connected disabilities.  In her September 2004 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran referred to an attached list of medical treatment providers in response to the question of which service-connected disabilities prevented her from securing or following any substantially gainful occupation.  The list included medical providers who had treated her for back, hepatitis C, neck, shoulder, carpal tunnel syndrome, gastritis, and colitis.  The Board notes that at the time of her application, the Veteran was not yet service-connected for any disabilities.  

In her TDIU application, the Veteran indicated that she last worked full-time for Lockheed Martin doing office and/or "computer" work, where she worked from 1989 to 1995.  The Veteran noted that she did not leave her last job due to disability and that she became too disabled to work in 1997.  The Veteran indicated that since becoming too disabled to work, she tried to obtain "office/shift work" in 2000.  The Veteran's application provides that she completed high school and two years of college.  Additionally, the Veteran indicated that she had additional training in computers before becoming too disabled to work.  

The Veteran's service-connected disabilities are congenital scoliosis of the thoracic spine, rated as 20 percent disabling beginning July 14, 2003, and as 40 percent disabling from August 6, 2015; and hepatitis C, rated noncompensable from July 14, 2003.  The Veteran's combined evaluation for compensation purposes was 20 percent beginning July 14, 2003, and 40 percent since August 6, 2015.  Thus, the Veteran has not met the requirements for a schedular TDIU at any time during the course of the appeal.  See 38 C.F.R. § 4.16(a).  

Even though the Veteran does not meet the threshold requirement for obtaining a schedular TDIU, the Board must still consider whether her service-connected disabilities have precluded her from securing and following substantially gainful employment so as to warrant referral to the Director of Compensation Services for extra-schedular consideration.  See 38 C.F.R. §§ 3.341, 4.16(b); cf. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

As an initial matter, because the Veteran's claim for a TDIU is based in part on her thoracic spine disability, the above-noted facts pertaining to the Veteran's claim for an increased rating are incorporated herein.  

In addition to the above-noted facts, in an August 2003 SSA disability report, the Veteran listed rotator cuff surgery, carpal tunnel syndrome, and back problems as the conditions that limited her ability to work.  She noted that she had surgery on one rotator cuff and provided that she needed surgery on the other.  

In September 2003, the Veteran was afforded a VA examination concerning her hepatitis C.  According to the examination report, the Veteran had not had any treatment for her hepatitis C.  She said that she was last checked for it about three or four years prior and that she had never been to a GI doctor.  The Veteran reported having problems with fatigue.  Based on laboratory testing, the Veteran's liver functions were normal.  The diagnosis was hepatitis C as a result of blood transfusion from scoliosis; normal liver functions, no treatment; stable.  

In March 2005, SSA rendered a fully favorable decision on the Veteran's application for disability benefits.  The SSA Administrative Law Judge (ALJ) found that the Veteran had severe impairments, which included status-post scoliosis, status-post anterior cervical fusion, hepatitis C, status-post laryngeal aspergillosis, colitis, GERD, bilateral carpal tunnel syndrome, status-post right carpal tunnel release, and complete tear of right rotator cuff, status-post open rotator cuff repair.  The ALJ found that although the Veteran did not have an impairment or combination of impairments that met or equaled in severity to one set forth in application regulations, the evidence demonstrated that the Veteran had been unable to perform basic work activities on a regular and continuing basis at a sedentary level in a competitive environment.  It was found that the Veteran was unable to return to any past relevant work and that the occupational base was so severely eroded that there were no other jobs existing in significant numbers in the national economy that she could perform.  The onset date of the Veteran's disability was December 31, 1999.  

A November 2009 VA infectious diseases counseling note provides that recent lab work identified that Veteran as being positive for hepatitis C.  The Veteran denied any complications at the time of the treatment, but she expressed an interest in being evaluated for treatment.  

The Veteran was afforded a VA hepatitis examination in April 2011.  The examination report states that the Veteran had been evaluated by a gastroenterologist since her last VA examination and that she was being treated for ulcerative colitis.  Her gastroenterologist did not recommend liver biopsy to evaluate hepatitis C, nor did he recommend treatment of her hepatitis C.  The Veteran did not report incapacitating episodes caused by hepatitis C.  The Veteran did not report chronic nausea or vomiting.  Her weight had been stable, and she did not report right upper quadrant abdominal pain caused by hepatitis C.  There had been no treatment for the Veteran's hepatitis C in the interval since the last VA examination.  On physical examination, no physical signs of liver disease were noted, and liver function tests were normal.  The diagnosis was stable hepatitis C.  

A June 2011 VA primary care not indicates that the Veteran had been diagnosed with hepatitis C sixteen years prior and that she was having no problems with respect to her hepatitis C.  

In a June 2015 statement from the Veteran, she wrote that she had been physically unable to seek employment due to the severity of her hepatitis C and scoliosis.  The Veteran's representations regarding her scoliosis disability are noted above.  With respect to her hepatitis C, the Veteran wrote that she dealt with fatigue on a daily basis.  She had recently been treated with a new oral drug named Harvoni for a three-month regimen and was scheduled for bloodwork later that summer to see if she still had the virus.  She experienced side effects of extreme fatigue and headache from the Harvoni.  

The Veteran was afforded a VA hepatitis examination in August 2015.  As for the Veteran's pertinent medical history, it was noted that the Veteran had completed treatment with Harvoni two weeks prior and that she was "negative."  The Veteran stated that hepatitis C did not impact employment, as she was symptom-free.  The examiner provided that the Veteran did not currently have any signs or symptoms attributable to chronic or infection liver disease.  The examiner opined that it was less likely than not that the Veteran's hepatitis C impacted her ability to work, noting that the condition had been treated with Harvoni, and the Veteran denied any symptoms.  

In a May 2017 brief from the Veteran's attorney, he stressed that the Veteran's last full-time employment was over twenty years ago, and he highlighted the 2005 SSA decision noted above.  Submitted along with the brief was a copy of the Veteran's resume, which reflects that she has not worked since 1995, that she has prior experience in office/administrative settings, and that she attended two years of college.  

For the reasons set forth below, the Board finds that referral to the Director of Compensation Service for extraschedular consideration is neither warranted nor required, as the evidence is against a finding that the Veteran is, or has been, unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities alone.  See 38 C.F.R. § 4.16(b).  

Although the Veteran maintains that her service-connected thoracic spine and hepatitis C disabilities have prevented her from securing and following a substantially gainful occupation, this assertion is inconsistent with other, more probative evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In this regard, the Board finds that the objective medical evidence of record offers the strongest and most persuasive evidence regarding the impact of the Veteran's service-connected disabilities on her occupational functioning.  

As set forth above, the September 2003 VA back examination report provides that the Veteran's disability resulted in moderate functional impairment and the August 2009 VA examination report provided that the Veteran's cervicothoracic scoliosis resulted in moderately-severe to severe impairment.  However, they do not specify how the Veteran's disability might have impacted her ability to work, specifically, and therefore, the probative value of these assessments is limited.  Nevertheless, the Board finds particularly compelling that at the August 2015 VA examination, which included objective findings reflecting an increase in the severity of the Veteran's thoracic spine disability, the examiner's assessment regarding the functional impact of her thoracic spine disability supports a finding that the Veteran would, at a minimum, be able to perform sedentary work.  Specifically, the examiner provided that the Veteran's scoliosis would likely moderately impact heavy lifting, carrying, pushing, and pulling.  As for sedentary work, the examiner opined that such work would only be mildly impacted in situations where prolonged sitting in one position was required without periods of time to stand.  The examiner added that the Veteran's condition did not affect her breathing.  

The VA examination reports regarding the Veteran's hepatitis C disability weigh against a finding that the condition impacts the Veteran's ability to work.  Specifically, at the September 2003 examination, it was noted that the Veteran's hepatitis C was stable and that she was not receiving treatment.  At the April 2011 VA examination, she denied symptoms such as incapacitating episodes or chronic nausea or vomiting, and she was still not receiving treatment for her hepatitis C.  In this regard, the examination report provides that a gastroenterologist did not recommend treatment for her hepatitis C.  Finally, in August 2015, the examiner opined that it was less likely than not that the Veteran's hepatitis C impacted her ability to work, highlighting that the condition had been treated with Harvoni and that the Veteran denied having any relevant symptoms.  

As such, the objective medical evidence weights against a finding that the Veteran's thoracic spine and hepatitis C disabilities have prevented her from obtaining and maintaining any substantially gainful employment.  On the contrary, the objective medical evidence suggests that at a minimum, the Veteran would be able to perform sedentary or light physical labor.  

The Board has also considered the Veteran's occupational and educational history.  As documented above, the record reflects that the Veteran's full-time employment included "desk," clerical, and/or administrative-type work.  Additionally, the Veteran completed high school and two years of college, in addition to some computer training.  Thus, when considering the Veteran's educational background, occupational experience, and functional limitations due to her service-connected thoracic spine and hepatitis C disabilities, the evidence weighs against a finding that the Veteran is, or has been, precluded from obtaining and maintaining any substantially gainful employment, including sedentary employment.  

The Board acknowledges that SSA granted disability benefits in March 2005, based, in part on the Veteran's scoliosis and hepatitis C.  However, the Board is not bound by SSA's determination regarding disability or employability because there are significant differences in the definition of "disability" under the Social Security and VA systems.  See, e.g., Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Further, SSA's determination was based, in part, on several non-service connected conditions, such as status post laryngeal aspergillosis, colitis, GERD, bilateral carpal tunnel syndrome, and right rotator cuff tear.  Therefore, it has limited probative value because with respect to entitlement to a TDIU, VA may only consider the effect of service-connected disabilities on one's ability to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16.  While the Board acknowledges that the ALJ found that the Veteran would be unable to perform basic work activities, even at a sedentary level, and that she was unable to return to any past relevant work, this finding has limited probative value with respect to the question of whether the Veteran's thoracic spine and hepatitis C disabilities, alone, prevent the Veteran from obtaining and maintaining any substantially gainful employment because this opinion was based upon consideration of several different conditions, including non-service connected conditions.  

The Board has also considered the Veteran's contentions, including those reflected in her June 2015 statement, in which she maintained that she was physically unable to seek employment due to the severity of her scoliosis and hepatitis C disabilities.  However, the Veteran's assertion that she is, and has been, prevented from obtaining and engaging in any substantially gainful employment by reason of her service-connected disabilities is outweighed by other evidence of record, particularly, the objective medical evidence discussed above.  See Caluza, 7 Vet. App. at 511.  As detailed above, the medical evidence of record weighs against a finding that the Veteran has been precluded from performing all types of work on account of her service-connected disabilities.  The evidence suggests that instead, the Veteran is likely able to perform, at minimum, sedentary work.  Moreover, in her June 2015 statement, the Veteran discussed non-service connected conditions involving her neck, hands, shoulders, leg, and hip, and as such, the statement has limited probative value.  Additionally, with respect to her contentions in the statement regarding hepatitis C specifically, the Board acknowledges that the Veteran reported experiencing fatigue and headaches on account of Harvoni, which the Veteran took for three months to treat her hepatitis C.  In this regard, the Board finds compelling that at the August 2015 VA hepatitis examination, the Veteran had completed her treatment with Harvoni two weeks prior, had tested negative for hepatitis C, and indicated both that she was symptom-free and that her hepatitis C did not impact employment.  

In light of the foregoing, the Board concludes that the most probative evidence of record weighs against a finding that the Veteran's service-connected disabilities alone have prevented her from obtaining or sustaining any kind of employment, including sedentary employment, during the course of the appeal.  Although evidence such as VA examination reports and lay statements indicate that the Veteran's service-connected disabilities have affected her ability to perform in certain occupational environments, the evidence fails to support a finding that such disabilities rendered her unemployable.  

The Board does not doubt that the Veteran's service-connected disabilities have had an impact on her employability.  However, the 20 percent schedular evaluation from July 14, 2003 to August 6, 2015, and the 40 percent schedular evaluation in effect thereafter, contemplates industrial impairment resulting from the Veteran's service-connected disabilities.  See 38 C.F.R. § 4.1.  

Thus, as the record of evidence does not suggest that the Veteran has been rendered unemployable by reason of service-connected disabilities at any time during the course of the appeal, the Board is not required to submit the Veteran's claim to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 4.16(b).  Cf. Bowling, 15 Vet. App. at 10.  

In considering the evidence of record, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

For the period prior to August 6, 2015, an increased rating in excess of 20 percent for the Veteran's congenital scoliosis of the thoracic spine is denied.  

For the period beginning August 6, 2015, an increased rating of 40 percent for the Veteran's congenital scoliosis of the thoracic spine, but no higher, is granted, subject to the laws and regulations governing payment of VA compensation.  

Entitlement to a TDIU is denied.  




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


